
	

113 S105 IS: To direct the General Accountability Office to conduct a full audit of hurricane protection funding and cost estimates associated with post-Katrina hurricane protection.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 105
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To direct the General Accountability Office to conduct a
		  full audit of hurricane protection funding and cost estimates associated with
		  post-Katrina hurricane protection.
	
	
		1.Audit of hurricane protection
			 funding and cost estimates
			(a)In
			 generalNot later than 270
			 days after the date of enactment of this Act, the Government Accountability
			 Office, in coordination with the National Academy of Engineering, shall conduct
			 and submit to Congress a full audit of hurricane protection funding and cost
			 estimates associated with post-Katrina hurricane protection.
			(b)PurposesThe purposes of the audit shall be—
				(1)to identify the causes for the
			 extraordinary miscalculations in cost estimates of damage caused by Hurricane
			 Katrina that were completed before the date of enactment of this Act;
				(2)to conduct an analysis of resources
			 available and work required with respect to hurricane protection funding and
			 post-Katrina hurricane protection; and
				(3)to identify strategies to replenish
			 reprogrammed funding from out-year work to immediate needs.
				
